          Case 1:13-cr-00957-LTS Document 140 Filed 11/07/19 Page 1 of 2
                                           U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J Mollo Building
                                                          One Saint Andrew's Pla::.a
                                                          New York. New York 10007
                                                                                            ·-------
                                                                                             L: ~DC SD~\-:-::.'--7",---===::..:::::::.__
                                                          November 7, 2019
                                                                                        I                 .   l                            I


                                                                                        I DOCG~1E~T                                    Ii
ByECF                                                                                   I [LECTROXICALLY FILED                             1·'




The Honorable Laura Taylor Swain
United States District Judge
                                                                                        :g~~; #r~! rn._11 ~~-               1, 1,
                                                                                                                                   1/:
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

    Re:     United States v. Adam Bonano, 13 CR 957 (L TS)

Dear Judge Swain,

        On September 16, 2019, the parties appeared for a further conference in the violation of
supervised release proceedings that commenced earlier this year with the filing of a set of
specifications against the defendant on April 4, 2019. At that most recent appearance, the Court
further adjourned this case to November 12, 2019 in anticipation of possible developments in a
parallel state criminal proceeding in which the defendant is indicted on multiple counts related to
his alleged possession of a controlled substance, which alleged crimes underlie the first four
specifications alleged against him here. The Government now understands that the parallel state
criminal proceeding is set for hearing and trial on December 4, 2019. At this time, accordingly,
the defendant and the Government, with the consent of the United States Probation Office, jointly
request an adjournment of the conference scheduled for November 12, 2019 to December 17, 2019
at 2:30 PM, a date and time that the Government understands is convenient to the Court.

        On December 17, 2019, the Government anticipates that it will have achieved greater
clarity with respect to at least the trajectory, if not the actual resolution, of the parallel state criminal
proceeding, which involves multiple defendants, and that the defendant and the Government will
         Case 1:13-cr-00957-LTS Document 140 Filed 11/07/19 Page 2 of 2
                                                                                            Page 2


be in a position either to agree to resolve or to dispute at least certain of the ten specifications
pending against him.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          By:J'~~1J,up
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 637-2295

cc:    Daveena Tumasar (United States Probation Office) (by email)
       William Stampur, Esq. (Counsel to Defendant Adam Bonano) (by ECF)




                                                         SO ORDERED:


                                                          HON AURA TAYLOR SWAIN
                                                          UNIT.ED STATES DISTR\CT JUDGE
